          Case 3:18-cv-04954-CRB Document 155 Filed 01/04/21 Page 1 of 5


1    STINSON LLP                                      GIBSON, DUNN & CRUTCHER LLP
     TODD A. NOTEBOOM, Pro Hac Vice                   KRISTIN A. LINSLEY, SBN 154148
2    todd.noteboom@stinson.com                        klinsley@gibsondunn.com
     50 South Sixth Street, Ste. 2600                 555 Mission Street, Suite 3000
3    Minneapolis, MN 55402                            San Francisco, CA 94105-0921
     Telephone:    612.335.1894                       Telephone:    415.393.8395
4    Facsimile:    612.335.1657                       Facsimile:    415.374.8471
5    JEREMY ROOT, Pro Hac Vice                        DEBORAH L. STEIN, SBN 224570
     jeremy.root@stinson.com                          dstein@gibsondunn.com
6    230 W. McCarty Street                            333 South Grand Avenue
     Jefferson City, MO 65101                         Los Angeles, CA 90071-3197
7    Telephone:     573.556.3609                      Telephone:    213.229.7164
     Facsimile:     573.556.3635                      Facsimile:    213.229.6164
8
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
9    FRANK FALZETTA, SBN 125146
     ffalzetta@sheppardmullin.com
10   333 South Hope Street, 43rd Floor
     Los Angeles, California 90071-1422
11   Telephone:    213.620.1780
     Facsimile:    213.620.1398
12
     JEFFREY S. CROWE, SBN 216055
13   jcrowe@sheppardmullin.com
     650 Town Center Drive, 4th Floor
14   Costa Mesa, California 92626-1993
     Telephone:   714.513.5100
15   Facsimile:   714.513.5130
16   Attorneys for Defendant
     STATE FARM LIFE INSURANCE COMPANY
17

18                                UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA

20   ELIZABETH A. BALLY, Individually and On    CASE NO. 3:18-CV-04954-CRB
     Behalf Of All Others Similarly Situated,
21                                              Assigned to the Hon. Charles R. Breyer
                         Plaintiffs,
22                                              CLASS ACTION
           v.
23                                              DEFENDANT STATE FARM’S
     STATE FARM LIFE INSURANCE                  ADMINISTRATIVE MOTION FOR LEAVE
24   COMPANY,                                   TO FILE AN OVERLENGTH
                                                MEMORANDUM IN OPPOSITION TO
25                       Defendant.             PLAINTIFF’S MOTION FOR SUMMARY
                                                JUDGMENT
26
                                                Trial Date: May 3, 2021
27

28


      DEFENDANT’S ADMINISTRATIVE MOTION TO FILE AN OVERLENGTH MEMORANDUM IN OPPOSITION
            TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:18-CV-04954-CRB
           Case 3:18-cv-04954-CRB Document 155 Filed 01/04/21 Page 2 of 5


1    TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
2           PLEASE TAKE NOTICE that, pursuant to Civil Local Rule 7-11, Defendant State Farm Life
3    Insurance Company (“State Farm”) hereby moves the Court for an order extending by 15 pages the
4    permitted length of State Farm’s Opposition to Plaintiff’s motion for summary judgment, which is
5    due this coming Friday, January 8, 2021. Plaintiff’s motion seeks to determine classwide liability for
6    all claims alleged in this case, and also seeks summary adjudication of multiple elements of damages
7    supporting a claimed astronomical classwide award. The motion employs various attempted
8    shortcuts to liability and damages, but there are multiple obstacles to resolving such issues by way of
9    a classwide summary judgment ruling, State Farm requires additional pages in order to present fully
10   to the Court the many reasons why summary judgment must be denied.
11          This motion is ready for immediate decision. Counsel for State Farm advised Plaintiff’s
12   counsel of State Farm’s intent to seek additional pages and offered to stipulate to an equal additional
13   15 pages for Plaintiff’s Reply. Plaintiff responded: “Plaintiff does not believe a page enlargement is
14   necessary or appropriate given the issues presented by the motion, but take no position on State
15   Farm’s specific request. If State Farm’s motion is granted, Plaintiff respectfully requests an
16   additional 15 pages for its reply brief as proposed by State Farm.” Noteboom Decl. ¶ 5.
17          This motion is based on this Notice, the following points and authorities, the concurrently
18   filed Declaration of Todd Noteboom, all pleadings and documents on file in this action, and any other
19   matter the Court may properly consider. This motion also is accompanied by a concurrently filed
20   Proposed Order.
21                          I. FACTUAL AND PROCEDURAL BACKGROUND
22          Plaintiff Elizabeth Bally filed suit on behalf of herself and a class of similarly situated
23   California customers who purchased a Form 94030 universal life insurance policy from State Farm.
24   On October 26, 2020, Plaintiff moved for summary judgment. See Dkt. 142. Although styled as a
25   “partial” motion for summary judgment, Plaintiff seeks a classwide determination of liability on all
26   claims, and a determination of a classwide damages award in an amount that she stated in her motion
27   would be determined by an as-yet-filed expert report. Dkt. 142. At the same time, Plaintiff cites and
28   relies on prior reports by the same expert in prior proceedings in this action, and in the separate

                                                        1
      DEFENDANT’S ADMINISTRATIVE MOTION TO FILE AN OVERLENGTH MEMORANDUM IN OPPOSITION
            TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:18-CV-04954-CRB
           Case 3:18-cv-04954-CRB Document 155 Filed 01/04/21 Page 3 of 5


1    action, Vogt v. State Farm, pending in the federal United States District Court in Missouri. On
2    November 6, the Court granted State Farm’s motion to enlarge State Farm’s time to respond to
3    Plaintiff’s summary judgment motion and set a hearing for January 28, 2021. See Dkt. 150.
4           On November 12, 2020, Plaintiff disclosed her actuarial expert Scott J. Witt and his report to
5    State Farm. See Noteboom Decl. ¶ 4.
6           On January 4, 2021 State Farm conferred with Plaintiff’s counsel about the possibility of
7    stipulating to an extension of page limitations for both State Farm’s Opposition and Plaintiff’s Reply.
8    See Noteboom Decl. ¶ 5. Plaintiff’s counsel declined to consent to such a stipulation and requested
9    that State Farm inform the Court that Plaintiff “takes no position” on State Farm’s request, but she
10   requests an equal page extension should the Court grant this motion. Noteboom Decl. ¶ 5.
11                II. GOOD CAUSE EXISTS TO EXTEND THE PAGE LIMITATIONS
12          In her motion for summary judgment, Plaintiff seeks a dispositive, classwide ruling on
13   liability on all her claims, specifically her breach of contract, conversion, and declaratory relief
14   claims. See Dkt. 142. This includes a determination of whether State Farm can assert a statute of
15   limitations defense to any class member’s claims. Id. at 9. Plaintiff also seeks a ruling that the class
16   is entitled to an astronomical damages award “in the specific amount determined by Mr. Witt’s
17   methodology.” Id. at fn. 1.
18          Plaintiff’s summary judgment motion tries to resort to various shortcuts to a classwide ruling
19   on liability and damages. On the issue of contract interpretation underlying all of the claims, the
20   motion argues that this Court already ruled “as a matter of law” in favor of the class when it denied
21   State Farm’s earlier summary judgment motion—even though the class had not even been certified at
22   that time. And she says that most aspects of the class’s damages case—including multiple factual
23   assertions that are contrary to fact and to the overwhelming record evidence—are established as a
24   matter of collateral estoppel by the jury’s general verdict in an earlier Missouri-only class action
25   decided under Missouri law. And Plaintiff tries to use this Court’s prior rulings on summary
26   judgment and at the class certification stage to argue that not a single member of the class was on
27   “inquiry notice” of their claims, even though two decades have passed since the policy was sold, no
28   evidence has been put forward on this point by Plaintiff or any class member, and the burden is

                                                         2
      DEFENDANT’S ADMINISTRATIVE MOTION TO FILE AN OVERLENGTH MEMORANDUM IN OPPOSITION
            TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:18-CV-04954-CRB
           Case 3:18-cv-04954-CRB Document 155 Filed 01/04/21 Page 4 of 5


1    squarely on them to make such a showing in order to avoid the statute of limitations bar. But there
2    are multiple reasons why these shortcuts are improper and cannot satisfy Plaintiff’s burden on
3    summary judgment to show that there is no triable issue of material fact and that she and the class are
4    entitled to judgment as a matter of law. State Farm seeks additional pages for its Opposition because
5    it needs to ensure that the Court has briefing on all of these reasons, and many others, as to why
6    Plaintiff’s summary judgment must be denied.
7           Among many other issues, Ninth Circuit law and this District’s local rules both make clear
8    that the Court’s prior ruling on State Farm’s summary judgment motion is not in any way
9    determinative of Plaintiff’s present motion, and that statements in the Court’s order do not constitute
10   issues “deemed established” for purposes of trial. And certainly the Court’s prior ruling cannot bind
11   the class, given that the class was not even certified at the time the ruling was issued. More
12   fundamentally, before the Court can make any ruling “as a matter of law” in favor of Plaintiff or the
13   class on the contract issues underlying all of Plaintiff’s claims, California law requires consideration
14   of any relevant extrinsic evidence (1) to determine whether the at-issue contractual language is
15   subject to two or more reasonable interpretations; and (2) if so, whether the ambiguity can be
16   resolved. See, e.g., Tessera, Inc. v. UTAC (Taiwan) Corp., 2016 WL 8729937, at *5-6 (N.D. Cal.
17   Jan. 15, 2016); Pacific Gas & Elec. Co. v. G.W. Thomas Drayage & Rigging Co., Inc., 69 Cal. 2d 33,
18   34 (1968). In its Opposition, State Farm will present to the Court its arguments concerning the
19   contractual language of the Policy, as well as extrinsic evidence bearing upon contract interpretation,
20   State Farm’s processes for assigning rates to individual customers and for developing its underlying
21   rate structure, the insurance regulatory scheme underlying these processes, and relevant practice in
22   the industry—all of which will demonstrate why summary judgment on this issue is inappropriate.
23   State Farm also will present multiple reasons why the proceedings in the Vogt verdict do not preclude
24   State Farm from presenting evidence on factual points that Plaintiff incorrectly asserts were decided
25   as part of the jury’s general verdict in that case, including relevant principles of Missouri prior
26   adjudication law. And State Farm will also rebut Plaintiff’s simplistic and flawed showing on the
27   statute of limitations, as well as multiple other flaws in the class’s claims, including the conversion
28   claim. Put simply, there are not only strong reasons why summary judgment must be denied, but

                                                         3
      DEFENDANT’S ADMINISTRATIVE MOTION TO FILE AN OVERLENGTH MEMORANDUM IN OPPOSITION
            TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:18-CV-04954-CRB
             Case 3:18-cv-04954-CRB Document 155 Filed 01/04/21 Page 5 of 5


1    there are many such reasons, and State Farm needs additional pages in order to present those reasons
2    in a way that will be of assistance to the Court.
3             Plaintiffs will not be prejudiced if the Court permits additional pages for State Farm’s
4    opposition. As State Farm’s counsel explained to Plaintiff’s counsel, State Farm has no objection to
5    Plaintiff receiving a similar page extension for her Reply if the Court deems it is appropriate.
6    Although Plaintiff declined to agree to a stipulation, she has requested that the Court be informed that
7    she “takes no position” on State Farm’s request and instead merely seeks a similar page extension for
8    her Reply if this Court grants State Farm’s request. Accordingly, this motion is ready for immediate
9    determination, which will greatly aid State Farm in finalizing its Opposition brief due on January 8,
10   2021.
11                                             III. CONCLUSION
12            For the foregoing reasons, this Court should grant State Farm’s motion for leave to file an

13   Opposition of up to 40 pages in length.
14

15   DATED: January 4, 2021                         GIBSON, DUNN & CRUTCHER LLP
16

17                                                  By:          /s/ Kristin A. Linsley
18
                                                    Attorney for Defendant State Farm Life Insurance
19                                                  Company
20

21

22

23

24

25

26

27

28

                                                          4
      DEFENDANT’S ADMINISTRATIVE MOTION TO FILE AN OVERLENGTH MEMORANDUM IN OPPOSITION
            TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:18-CV-04954-CRB
